Citation Nr: 0728970	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-19 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to non-service-connected burial benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from June 1946 to June 1949 
and from December 1950 to October 1954.  He died in December 
1999.  The appellant is the veteran's surviving spouse.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case had been remanded for issuance of a statement of 
the case.  This was accomplished in April 2005, and the 
appellant has perfected an appeal as to this issue.  


FINDINGS OF FACT

1.  The veteran died in December 1999.

2.  At the time of his death, the veteran was not receiving 
VA compensation or pension benefits.

3.  There was no claim for compensation or pension pending at 
the time of the veteran's death.

4.  The veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.


CONCLUSION OF LAW

The criteria for entitlement to non-service-connected burial 
allowance have not been met.  38 U.S.C.A. §§ 2302, 2303, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1600, 3.1605 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2006) redefined VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a September 2004 letter, VA provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate a claim for non-service-connected 
burial benefits, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence will be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that was relevant to the claim.  

The record reflects that VA has made reasonable efforts to 
obtain relevant information pertaining to the appellant's 
claim.  For example, it contacted the appropriate facilities 
to determine if the veteran had been hospitalized at VA 
expense at the time of his death.  The appellant has not 
contended that other requirements for non-service-connected 
burial benefits were met at the time of the veteran's death.  

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Burial Benefits

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  Where, as here, the 
veteran's death is not service-connected, entitlement is 
based upon the following conditions:

(1) At the time of death, the veteran was 
in receipt of pension or compensation (or 
but for the receipt of military 
retirement pay would have been in receipt 
of compensation); or

(2) The veteran has an original or 
reopened claim for either benefit pending 
at the time of the veteran's 
death . . .; or

(3) The deceased was a veteran of any war 
or was discharged or released from active 
military, naval, or air service for a 
disability incurred or aggravated in line 
of duty, and the body of the deceased is 
being held by a State (or a political 
subdivision of a State) and the Secretary 
determines,

(i) That there is no next of kin or other 
person claiming the body of the deceased 
veteran, and

(ii) That there are not available 
sufficient resources in the veteran's 
estate to cover burial and funeral 
expenses; and

(4) The applicable further provisions of 
this section and §§ 3.1601 through 
3.1610.

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies 
from non-service-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703.  38 C.F.R. § 3.1600(c).  If a veteran dies 
en route while traveling under proper prior authorization and 
at VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a).

The record shows that the appellant submitted an application 
for burial benefits in June 2000.  She also submitted a claim 
for dependency and indemnity compensation asserting the 
veteran's death was service connected.  In a September 2004 
decision, the Board denied service connection for cause of 
the veteran's death.  That decision is final.  Therefore, the 
Board will review the claim as a claim for non-service 
connected burial benefits.

At the time of the veteran's death, while he was service 
connected for scars on the right and left legs, he was not 
receiving VA compensation benefits (his disabilities 
noncompensable).  He was also not in receipt of pension 
benefits.  Moreover, no claim for pension or compensation was 
pending at the time of the veteran's death.  38 C.F.R. § 
3.1600(b)(1), (2).  

Additionally, there is no indication in the record that the 
veteran's body was held by a State, or political subdivision 
of a State, that no next of kin or other person claimed the 
body, and that there were insufficient available resources to 
cover burial and funeral expenses.  The death certificate 
reflects the veteran was buried at the Talbird Cemetery in 
Hilton Head, South Carolina.  The appellant has not indicated 
that this cemetery is owned by a state or the Federal 
government.  38 C.F.R. § 3.1600(b)(3).  Finally, the record 
shows that the veteran was not separated from service for a 
disability incurred or aggravated in line of duty.  38 C.F.R. 
§ 3.1600(b)(4).

As to consideration of the provisions of 38 C.F.R. 
§ 3.1600(c), the record shows that the veteran died at a 
private hospital, the Medical University of South Carolina 
(Medical University) in Charleston, South Carolina.  In her 
substantive appeal, the appellant claimed that the veteran 
had been referred to the Medical University because there 
were not enough beds at the VA facility.  

An April 2005 VA Form 119, Report of Contact, shows that the 
RO contacted the VA Medical Center Fee Services coordinator 
to determine if the veteran had been admitted to Medical 
University at VA expense in December 1999.  The Fee Services 
coordinator stated there was no indication that VA had 
authorized or paid for the veteran's last admission to the 
private facility.  The RO then contacted the billing 
coordinator at the private facility, who stated that the 
veteran had been transferred to Medical University from 
Hilton Head Hospital and confirmed that there was no 
authorization provided by or sought for VA responsibility.  
Thus, there is no evidence in the record that the veteran was 
being treated under VA authority or contract or that he was 
hospitalized through VA authority or contract.  See 38 C.F.R. 
§§ 3.1600(c), 3.1605.  

The law and regulations concerning burial benefits establish 
very specific eligibility requirements for such benefits.  
The Board has no authority to act outside the constraints of 
the regulatory criteria that bind it in this case.  See 38 
U.S.C.A. § 7104(c) (West 2002 & Supp. 2006).  Accordingly, 
the preponderance of the evidence is against the claim, and 
the benefit-of-the-doubt rule is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, 
the benefit sought on appeal is denied.


ORDER

Entitlement to non-service-connected burial benefits is 
denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


